Exhibit 10.36

 

LONE STAR TECHNOLOGIES, INC. SECOND AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN

 

THIS PLAN, made and executed at Dallas, Texas, by LONE STAR TECHNOLOGIES, INC.,
a Delaware corporation, is being established primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees of Lone Star Technologies, Inc. and its participating
subsidiaries.

 


ARTICLE I.

 


DEFINITIONS

 


SECTION 1.1             DEFINITIONS.  UNLESS THE CONTEXT CLEARLY INDICATES
OTHERWISE, WHEN USED IN THIS PLAN:


 

(A)           “ACCOUNT” MEANS A DEFERRAL ACCOUNT OR MATCHING ACCOUNT, AS THE
CONTEXT REQUIRES.

 

(B)           “AFFILIATED COMPANY” MEANS ANY CORPORATION OR ORGANIZATION, OTHER
THAN AN EMPLOYER, WHICH IS A MEMBER OF A CONTROLLED GROUP OF CORPORATIONS
(WITHIN THE MEANING OF SECTION 414(B) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”)) OR OF AN AFFILIATED SERVICE GROUP (WITHIN THE MEANING OF
SECTION 414(M) OF THE CODE) WITH RESPECT TO WHICH AN EMPLOYER IS ALSO A MEMBER,
AND ANY OTHER INCORPORATED OR UNINCORPORATED TRADE OR BUSINESS WHICH ALONG WITH
AN EMPLOYER IS UNDER COMMON CONTROL (WITHIN THE MEANING OF SECTION 414(C) OF THE
CODE).

 

(C)           “COMMITTEE” MEANS THE COMMITTEE DESIGNATED PURSUANT TO PLAN
SECTION 2.1 TO ADMINISTER THIS PLAN.

 

(D)           “COMPANY” MEANS LONE STAR TECHNOLOGIES, INC.

 

(E)           “DEFERRAL ACCOUNT” MEANS AN ACCOUNT ESTABLISHED AND MAINTAINED ON
THE BOOKS OF AN EMPLOYER PURSUANT TO PLAN SECTION 3.2 TO RECORD A PARTICIPANT’S
INTEREST UNDER THIS PLAN ATTRIBUTABLE TO AMOUNTS CREDITED TO SUCH PARTICIPANT
PURSUANT TO PLAN SECTION 3.2(A).

 

(F)            “ELECTION PERIOD” MEANS THE PERIOD PRIOR TO THE BEGINNING OF A
PLAN YEAR (OR, WITH RESPECT TO THE PLAN’S FIRST PLAN YEAR, THE PERIOD PRIOR TO
JUNE 10, 2000) WHICH IS SPECIFIED BY THE COMMITTEE FOR THE MAKING OF DEFERRAL
ELECTIONS FOR SUCH YEAR PURSUANT TO PLAN SECTION 3.1.

 

(G)           “ELIGIBLE EMPLOYEE” MEANS, WITH RESPECT TO A PLAN YEAR, THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY AND ANY OTHER EMPLOYEE OF AN EMPLOYER (I) WHOSE
ANNUAL BASE SALARY AS OF THE FIRST DAY OF SUCH YEAR (AS ESTIMATED BY THE
COMMITTEE DURING THE ELECTION PERIOD FOR SUCH YEAR) WILL BE AT LEAST EQUAL TO
THE GREATER OF $85,000 OR THE COMPENSATION THRESHOLD AMOUNT APPLICABLE IN
DETERMINING A HIGHLY COMPENSATED EMPLOYEE FOR SUCH YEAR UNDER SECTION 414(Q)(1)
OF THE CODE, AND (II) WHO IS DESIGNATED BY THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY AS AN ELIGIBLE EMPLOYEE FOR SUCH YEAR FOR THE PURPOSES OF THIS PLAN.

 

1

--------------------------------------------------------------------------------


 

(H)           “EMPLOYER” INCLUDES THE COMPANY AND ANY OTHER INCORPORATED OR
UNINCORPORATED TRADE OR BUSINESS WHICH MAY ADOPT THIS PLAN WITH THE CONSENT OF
THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.

 

(I)            “MATCHING ACCOUNT” MEANS AN ACCOUNT ESTABLISHED AND MAINTAINED ON
THE BOOKS OF AN EMPLOYER PURSUANT TO PLAN SECTION 3.2 TO RECORD A PARTICIPANT’S
INTEREST UNDER THIS PLAN ATTRIBUTABLE TO AMOUNTS CREDITED TO SUCH PARTICIPANT
PURSUANT TO PLAN SECTION 3.2(B).

 

(J)            “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE OR FORMER ELIGIBLE
EMPLOYEE FOR WHOM AN ACCOUNT IS BEING MAINTAINED UNDER THIS PLAN.

 

(K)           “PLAN” MEANS THIS LONE STAR TECHNOLOGIES, INC. SECOND AMENDED AND
RESTATED DEFERRED COMPENSATION PLAN AS IN EFFECT FROM TIME TO TIME.

 

(L)            “PLAN YEAR” MEANS THE 7-MONTH PERIOD COMMENCING JUNE 1, 2000, AND
ENDING DECEMBER 31, 2000, AND THE 12-MONTH PERIOD COMMENCING ON EACH SUBSEQUENT
JANUARY 1 AND ENDING ON THE FOLLOWING DECEMBER 31.

 

(M)          “RETIREMENT” MEANS THE TERMINATION OF A PARTICIPANT’S EMPLOYMENT
WITH AN EMPLOYER OR AFFILIATED COMPANY FOR ANY REASON OTHER THAN DEATH OR
TRANSFER TO THE EMPLOY OF ANOTHER EMPLOYER OR AFFILIATED COMPANY EITHER (I) ON
OR AFTER ATTAINING THE AGE OF 65 YEARS, OR (II) WITH THE CONSENT OF THE
COMMITTEE, ON OR AFTER ATTAINING THE AGE OF 55 YEARS.

 

(N)           “UNIT” MEANS A FICTIONAL DEFERRED COMPENSATION UNIT USED SOLELY
FOR ACCOUNTING PURPOSES UNDER THIS PLAN TO DETERMINE THE NUMBER OF SHARES OF
COMPANY COMMON STOCK TO BE DISTRIBUTED TO A PARTICIPANT PURSUANT TO THIS PLAN.

 

(O)           “UNIT VALUE” MEANS AN AMOUNT EQUAL TO (I) IF COMPANY COMMON STOCK
IS LISTED OR ADMITTED TO TRADING ON A SECURITIES EXCHANGE REGISTERED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, THE AVERAGE OF THE CLOSING SALE PRICES PER
SHARE OF SUCH STOCK AS REPORTED ON THE PRINCIPAL STOCK EXCHANGE FOR THE
IMMEDIATELY PRECEDING 5 DAYS ON WHICH A SALE OF SUCH STOCK WAS REPORTED ON SUCH
EXCHANGE, (II) IF COMPANY COMMON STOCK IS NOT LISTED OR ADMITTED TO TRADING ON
ANY SUCH EXCHANGE, BUT IS LISTED AS A NATIONAL MARKET SECURITY BY THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS, INC. AUTOMATED QUOTATION SYSTEM (“NASDAQ”) OR
ANY SIMILAR SYSTEM THEN IN USE, THE AVERAGE OF THE CLOSING SALE PRICES PER SHARE
OF SUCH STOCK AS REPORTED ON NASDAQ OR SUCH SYSTEM FOR THE IMMEDIATELY PRECEDING
5 DAYS ON WHICH A SALE OF SUCH STOCK WAS REPORTED ON NASDAQ OR SUCH SYSTEM, AND
(III) IF COMPANY COMMON STOCK IS NOT LISTED OR ADMITTED TO TRADING ON ANY SUCH
EXCHANGE AND IS NOT LISTED AS A NATIONAL MARKET SECURITY ON NASDAQ OR ANY
SIMILAR SYSTEM THEN IN USE, BUT IS QUOTED ON NASDAQ OR ANY SIMILAR SYSTEM THEN
IN USE, THE AVERAGE OR THE MEAN BETWEEN THE CLOSING HIGH BID AND LOW ASKED
QUOTATIONS PER SHARE FOR SUCH STOCK AS REPORTED ON NASDAQ OR SUCH SYSTEM FOR THE
IMMEDIATELY PRECEDING 5 DAYS ON WHICH BID AND ASKED QUOTATIONS FOR SUCH STOCK
WERE REPORTED ON NASDAQ OR SUCH SYSTEM.

 

2

--------------------------------------------------------------------------------


 


ARTICLE II.

 


PLAN ADMINISTRATION


 


SECTION 2.1             COMMITTEE.  THIS PLAN SHALL BE ADMINISTERED BY A
COMMITTEE COMPOSED OF AT LEAST THREE INDIVIDUALS APPOINTED BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY. EACH MEMBER OF THE COMMITTEE SO APPOINTED
SHALL SERVE IN SUCH OFFICE UNTIL HIS OR HER DEATH, RESIGNATION OR REMOVAL BY THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY. THE COMMITTEE SHALL HAVE DISCRETIONARY
AND FINAL AUTHORITY TO INTERPRET AND IMPLEMENT THE PROVISIONS OF THE PLAN. THE
COMMITTEE SHALL ACT BY A MAJORITY OF ITS MEMBERS AT THE TIME IN OFFICE AND SUCH
ACTION MAY BE TAKEN EITHER BY A VOTE AT A MEETING OR IN WRITING WITHOUT A
MEETING. THE COMMITTEE MAY ADOPT SUCH RULES AND PROCEDURES FOR THE
ADMINISTRATION OF THE PLAN AS ARE CONSISTENT WITH THE TERMS HEREOF AND SHALL
KEEP ADEQUATE RECORDS OF ITS PROCEEDINGS AND ACTS. EVERY INTERPRETATION, CHOICE,
DETERMINATION OR OTHER EXERCISE BY THE COMMITTEE OF ANY POWER OR DISCRETION
GIVEN EITHER EXPRESSLY OR BY IMPLICATION TO IT SHALL BE CONCLUSIVE AND BINDING
UPON ALL PARTIES HAVING OR CLAIMING TO HAVE AN INTEREST UNDER THE PLAN OR
OTHERWISE DIRECTLY OR INDIRECTLY AFFECTED BY SUCH ACTION, WITHOUT RESTRICTION,
HOWEVER, ON THE RIGHT OF THE COMMITTEE TO RECONSIDER AND REDETERMINE SUCH
ACTION. THE EMPLOYERS SHALL INDEMNIFY AND HOLD HARMLESS EACH MEMBER OF THE
COMMITTEE AGAINST ANY CLAIM, COST, EXPENSE (INCLUDING ATTORNEYS’ FEES), JUDGMENT
OR LIABILITY (INCLUDING ANY SUM PAID IN SETTLEMENT OF A CLAIM WITH THE APPROVAL
OF THE COMPANY) ARISING OUT OF ANY ACT OR OMISSION TO ACT AS A MEMBER OF THE
COMMITTEE UNDER THIS PLAN, EXCEPT IN THE CASE OF WILLFUL MISCONDUCT.


 


ARTICLE III.

DEFERRED COMPENSATION PROVISIONS


 


SECTION 3.1             DEFERRAL ELECTION.  SUBJECT TO SUCH CONDITIONS,
LIMITATIONS AND PROCEDURES AS THE COMMITTEE MAY PRESCRIBE FROM TIME TO TIME FOR
THE PURPOSES OF THIS PLAN:


 

(A)           DURING THE ELECTION PERIOD FOR THE PLAN YEAR COMMENCING JUNE 1,
2000, AN ELIGIBLE EMPLOYEE MAY ELECT TO HAVE THE PAYMENT OF ANY SPECIFIED
PORTION OF THE ANNUAL BASE  SALARY OTHERWISE PAYABLE BY AN EMPLOYER TO HIM OR
HER DURING SUCH YEAR DEFERRED FOR FUTURE PAYMENT BY SUCH EMPLOYER IN SUCH MANNER
AND AT SUCH TIME OR TIMES PERMITTED UNDER PLAN SECTION 3.5 AS SHALL BE SPECIFIED
BY SUCH ELIGIBLE EMPLOYEE IN SUCH ELECTION; PROVIDED, HOWEVER, THAT THE AMOUNT
OF ANNUAL BASE SALARY SO DEFERRED SHALL NOT EXCEED 25% OF THE AGGREGATE AMOUNT
OF (I) ANY CASH BONUS PAID BY AN EMPLOYER TO SUCH ELIGIBLE EMPLOYEE AFTER
DECEMBER 31, 1999, AND PRIOR TO JUNE 1, 2000, AND (II) THE ANNUAL BASE SALARY
OTHERWISE PAYABLE BY AN EMPLOYER TO SUCH ELIGIBLE EMPLOYEE DURING THE 2000
CALENDAR YEAR.

 

(B)           DURING THE ELECTION PERIOD FOR EACH PLAN YEAR COMMENCING AFTER
DECEMBER 31, 2000 AND PRIOR TO JANUARY 1, 2005, AN ELIGIBLE EMPLOYEE MAY ELECT
TO HAVE THE PAYMENT OF (I) UP TO 25% OF THE ANNUAL BASE SALARY OTHERWISE PAYABLE
BY AN EMPLOYER TO HIM OR HER DURING SUCH YEAR, AND (II) ANY SPECIFIED PORTION OF
ANY CASH BONUS OTHERWISE PAYABLE BY AN EMPLOYER TO HIM OR HER DURING SUCH YEAR
WHICH, WHEN ADDED TO THE AMOUNT TO BE DEFERRED FOR SUCH YEAR PURSUANT TO
CLAUSE (I) OF THIS PLAN SECTION 3.1, DOES NOT EXCEED 25% OF THE AGGREGATE AMOUNT
OF THE ANNUAL BASE SALARY AND CASH BONUSES OTHERWISE PAYABLE BY AN EMPLOYER TO
HIM OR

 

3

--------------------------------------------------------------------------------


 

HER DURING SUCH YEAR, DEFERRED FOR FUTURE PAYMENT BY SUCH EMPLOYER IN SUCH
MANNER AND AT SUCH TIME OR TIMES PERMITTED UNDER PLAN SECTION 3.5 AS SHALL BE
SPECIFIED BY SUCH ELIGIBLE EMPLOYEE IN SUCH ELECTION.

 

(C)           DURING THE ELECTION PERIOD FOR EACH PLAN YEAR COMMENCING AFTER
DECEMBER 31, 2004, AN ELIGIBLE EMPLOYEE MAY ELECT TO HAVE THE PAYMENT OF (I) UP
TO 50% OF THE ANNUAL BASE SALARY OTHERWISE PAYABLE BY AN EMPLOYER TO HIM OR HER
DURING SUCH YEAR, AND (II) ANY SPECIFIED PORTION OF ANY CASH BONUS OTHERWISE
PAYABLE BY AN EMPLOYER TO HIM OR HER DURING SUCH YEAR WHICH, WHEN ADDED TO THE
AMOUNT TO BE DEFERRED FOR SUCH YEAR PURSUANT TO CLAUSE (I) OF THIS PLAN
SECTION 3.1, DOES NOT EXCEED 50% OF THE AGGREGATE AMOUNT OF THE ANNUAL BASE
SALARY AND CASH BONUSES OTHERWISE PAYABLE BY AN EMPLOYER TO HIM OR HER DURING
SUCH YEAR, DEFERRED FOR FUTURE PAYMENT BY SUCH EMPLOYER IN SUCH MANNER AND AT
SUCH TIME OR TIMES PERMITTED UNDER PLAN SECTION 3.5 AS SHALL BE SPECIFIED BY
SUCH ELIGIBLE EMPLOYEE IN SUCH ELECTION.

 

All elections made pursuant to this Plan Section 3.1 shall be made in writing on
a form prescribed by and filed with the Committee and shall be irrevocable.

 


SECTION 3.2             PARTICIPANT ACCOUNTS.  FOR EACH PLAN YEAR AN EMPLOYER
SHALL ESTABLISH AND MAINTAIN ON ITS BOOKS A DEFERRAL ACCOUNT AND A MATCHING
ACCOUNT FOR EACH ELIGIBLE EMPLOYEE EMPLOYED BY SUCH EMPLOYER WHO ELECTS TO DEFER
THE RECEIPT OF COMPENSATION FOR SUCH YEAR PURSUANT TO PLAN SECTION 3.1. EACH
SUCH ACCOUNT SHALL BE DESIGNATED BY THE NAME OF THE PARTICIPANT FOR WHOM
ESTABLISHED AND THE PLAN YEAR TO WHICH IT RELATES, AND SHALL BE CREDITED IN
ACCORDANCE WITH THE FOLLOWING PROVISIONS:


 

(A)           THE AMOUNT OF COMPENSATION OTHERWISE PAYABLE BY AN EMPLOYER TO A
PARTICIPANT DURING A PLAN YEAR THAT SUCH PARTICIPANT HAS ELECTED TO DEFER
PURSUANT TO PLAN SECTION 3.1 SHALL BE CREDITED (AS A DOLLAR AMOUNT) BY SUCH
EMPLOYER TO SUCH PARTICIPANT’S DEFERRAL ACCOUNT FOR THAT YEAR NO LATER THAN
15 DAYS AFTER THE END OF THE MONTH DURING WHICH SUCH AMOUNT WOULD OTHERWISE HAVE
BEEN PAID BY SUCH EMPLOYER TO SUCH PARTICIPANT.

 

(B)           NO LATER THAN 15 DAYS AFTER THE END OF EACH QUARTER DURING A PLAN
YEAR, A DOLLAR AMOUNT EQUAL TO 50% OF THE COMPENSATION OTHERWISE PAYABLE BY AN
EMPLOYER TO A PARTICIPANT DURING THAT QUARTER WHICH IS DEFERRED BY SUCH
PARTICIPANT PURSUANT TO PLAN SECTION 3.2(A) SHALL BE CREDITED BY SUCH EMPLOYER
TO SUCH PARTICIPANT’S MATCHING ACCOUNT FOR THAT YEAR; PROVIDED, HOWEVER, THAT
(I) THE CREDIT REFERRED TO IN THIS PLAN SECTION 3.2(B) SHALL BE MADE FOR A
PARTICIPANT ONLY IF HE OR SHE IS IN THE EMPLOY OF (OR ON AUTHORIZED LEAVE OF
ABSENCE FROM) AN EMPLOYER OR AFFILIATED COMPANY ON THE LAST DAY OF SUCH QUARTER,
AND (II) THE TOTAL DOLLAR AMOUNT CREDITED TO A PARTICIPANT’S MATCHING ACCOUNT
FOR ANY PLAN YEAR PURSUANT TO THIS FIRST SENTENCE OF PLAN SECTION 3.2(B) SHALL
NOT EXCEED $25,000. ON OR BEFORE THE LAST DAY OF EACH PLAN YEAR QUARTER, THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY SHALL DETERMINE AND NOTIFY THE COMMITTEE
AS TO WHETHER THE DOLLAR AMOUNTS TO BE CREDITED TO MATCHING ACCOUNTS WITH
RESPECT TO COMPENSATION DEFERRED DURING THAT QUARTER SHALL REMAIN CREDITED TO
SUCH MATCHING ACCOUNTS AS DOLLAR AMOUNTS OR BE CONVERTED INTO UNITS. IF THE
DOLLAR AMOUNT CREDITED TO A MATCHING ACCOUNT WITH RESPECT TO COMPENSATION
DEFERRED DURING A PLAN YEAR QUARTER IS TO BE CONVERTED INTO UNITS, SUCH DOLLAR
AMOUNT SHALL BE CONVERTED INTO UNITS BY DIVIDING SUCH DOLLAR AMOUNT BY THE UNIT
VALUE ON THE LAST DAY OF SUCH QUARTER. ANY PROVISION OF THIS PLAN TO THE
CONTRARY NOTWITHSTANDING,

 

4

--------------------------------------------------------------------------------


 

for the purposes of this Plan the period commencing June 1, 2000, and ending
September 30, 2000, shall be treated as a Plan Year quarter.

 

If a Participant contributes at least 6% of his or her eligible compensation to
the Employer’s 401(k) plan during a calendar year beginning on or after
January 1, 2003 and if the amount deferred by such Participant pursuant to Plan
Section 3.2(a) reduces his or her eligible compensation under such 401(k) plan
for such year to an amount less than the Maximum Eligible Compensation ($183,333
or, if higher, the maximum annual amount of an employer’s 401(k) matching
contribution for such year divided by .06), an additional amount equal to 6% of
the lower of (x) the amount deferred during such Plan Year by such Participant
pursuant to Plan Section 3.2(a) or (y) the amount that the Maximum Eligible
Compensation exceeds such Participant’s actual eligible compensation under such
401(k) plan shall be credited by such Employer to such Participant’s Matching
Account. Such additional amount shall be credited to the Matching Account no
later than 15 days after the end of such Plan Year, and the total dollar amount
credited to such Participant’s Matching Account for such Plan Year pursuant to
this Plan Section 3.2(b), including such additional amount, shall not exceed
$28,000.

 

If there is a termination of a Participant’s employment with his or her
Employer, other than a termination by such Employer without Cause or a
termination due to death, Disability, Retirement, or a transfer to the
employment of another Employer or Affiliated Company, prior to the beginning of
the third Plan Year commencing after the end of the Plan Year to which a
Matching Account relates, the full amount of such Matching Account, including
all adjustments made pursuant to Plan Section 3.3, shall thereupon be forfeited
to such Employer. This provision shall only apply to Matching Accounts for a
Plan Year beginning on or after January 1, 2003.

 

“Cause” for termination of a Participant’s employment means his or her
conviction of any act of fraud, embezzlement or theft or any felony involving
moral turpitude, his or her illegal conduct or gross misconduct that in either
case is willful and results in a material damage to his or her Employer’s
business or reputation or his or her willful failure or refusal to perform his
or her duties or obligations to such Employer or to comply in all material
respects with the lawful directives of such Employer’s Chief Executive Officer
or Board of Directors, provided that the Participant has received written notice
from such Employer stating the nature of such failure or refusal and has
reasonable opportunity to correct the stated deficiency.

 

“Disability” means the Participant’s inability to perform his or her essential
job functions, even with reasonable accommodation, for more than 60 consecutive
calendar days or more than 90 calendar days in any 6 month period.

 

The definition of “Retirement” is set forth in Plan Section 1.1(m).

 


SECTION 3.3             ACCOUNT ADJUSTMENTS.  SUBJECT TO SUCH CONDITIONS,
LIMITATIONS AND PROCEDURES AS THE COMMITTEE MAY PRESCRIBE FROM TIME TO TIME FOR
THE ACCOUNTING PURPOSES OF THIS PLAN, AT THE END OF EACH PLAN YEAR QUARTER (AND
AT SUCH OTHER TIMES AS THE COMMITTEE MAY PRESCRIBE) THE AMOUNT CREDITED AS A
DOLLAR AMOUNT TO EACH ACCOUNT MAINTAINED BY AN EMPLOYER FOR A PARTICIPANT SHALL
BE ADJUSTED AS A DOLLAR AMOUNT TO REFLECT THE INVESTMENT RESULTS THAT WOULD BE
ATTRIBUTABLE TO THE HYPOTHETICAL INVESTMENT OF SUCH CREDITED AMOUNT IN
ACCORDANCE WITH INVESTMENT DIRECTIONS GIVEN BY SUCH PARTICIPANT. THE INVESTMENT
DIRECTIONS GIVEN AND THE

 

5

--------------------------------------------------------------------------------


 


HYPOTHETICAL INVESTMENTS MADE PURSUANT TO THIS PLAN SECTION 3.3 ARE FICTITIONAL
DEVICES ESTABLISHED SOLELY FOR THE ACCOUNTING PURPOSES OF THIS PLAN, AND SHALL
NOT REQUIRE ANY EMPLOYER TO MAKE ANY ACTUAL INVESTMENT OR OTHERWISE SET ASIDE OR
EARMARK ANY ASSET FOR THE PURPOSES OF THIS PLAN.


 


SECTION 3.4             ADDITIONAL MATCHING ACCOUNT ADJUSTMENTS.  IF A CASH
DIVIDEND IS PAID ON COMPANY COMMON STOCK, ON THE DATE SAID DIVIDEND IS PAID EACH
MATCHING ACCOUNT WHICH IS THEN CREDITED WITH UNITS SHALL BE FURTHER CREDITED
WITH THE NUMBER OF UNITS EQUAL TO THE AMOUNT OF SAID DIVIDEND PER SHARE OF
COMPANY COMMON STOCK MULTIPLIED BY THE NUMBER OF UNITS THEN CREDITED TO SUCH
MATCHING ACCOUNT, WITH THE PRODUCT THEREOF DIVIDED BY THE UNIT VALUE ON THE DATE
SUCH DIVIDEND IS PAID. IF THE COMPANY EFFECTS A SPLIT OF ITS SHARES OF COMMON
STOCK OR PAYS A DIVIDEND IN THE FORM OF SHARES OF COMPANY COMMON STOCK, OR IF
THE OUTSTANDING SHARES OF COMPANY COMMON STOCK ARE COMBINED INTO A SMALLER
NUMBER OF SHARES, THE NUMBER OF UNITS THEN CREDITED TO EACH MATCHING ACCOUNT
SHALL BE INCREASED OR DECREASED TO REFLECT PROPORTIONATELY THE INCREASE OR
DECREASE IN THE NUMBER OF OUTSTANDING SHARES OF COMPANY COMMON STOCK RESULTING
FROM SUCH SPLIT, DIVIDEND OR COMBINATION. IN THE EVENT OF A RECLASSIFICATION OF
SHARES OF COMPANY COMMON STOCK NOT COVERED BY THE FOREGOING, OR IN THE EVENT OF
A LIQUIDATION, SEPARATION OR REORGANIZATION (INCLUDING, WITHOUT LIMITATION, A
MERGER, CONSOLIDATION OR SALE OF ASSETS) INVOLVING THE COMPANY, THE BOARD OF
DIRECTORS OF THE COMPANY SHALL MAKE SUCH ADJUSTMENTS, IF ANY, TO EACH MATCHING
ACCOUNT THEN CREDITED WITH UNITS AS SUCH BOARD IN ITS ABSOLUTE DISCRETION MAY
DEEM APPROPRIATE.


 


SECTION 3.5             ACCOUNT PAYMENTS.  THE AMOUNT CREDITED TO EACH ACCOUNT
MAINTAINED BY AN EMPLOYER FOR A PARTICIPANT (I) SHALL BECOME DISTRIBUTABLE TO
SUCH PARTICIPANT PURSUANT TO THIS PLAN SECTION 3.5 ON THE FIRST TO OCCUR OF
(A) THE DATE SPECIFIED BY SUCH PARTICIPANT IN HIS OR HER ELECTION FILED WITH THE
COMMITTEE FOR SUCH ACCOUNT DURING THE ELECTION PERIOD FOR THE PLAN YEAR TO WHICH
SUCH ACCOUNT RELATES (WHICH DATE, WITH RESPECT TO A DEFERRAL ACCOUNT ESTABLISHED
FOR A PLAN YEAR COMMENCING ON OR AFTER JANUARY 1, 2003 OR A MATCHING ACCOUNT,
SHALL NOT BE PRIOR TO THE BEGINNING OF THE THIRD PLAN YEAR COMMENCING AFTER THE
END OF THE PLAN YEAR TO WHICH SUCH DEFERRAL ACCOUNT OR MATCHING ACCOUNT
RELATES), (B) THE DATE AS OF WHICH SUCH PARTICIPANT’S EMPLOYMENT WITH AN
EMPLOYER OR AFFILIATED COMPANY TERMINATES FOR ANY REASON OTHER THAN RETIREMENT,
DEATH OR TRANSFER TO THE EMPLOY OF ANOTHER EMPLOYER OR AFFILIATED COMPANY, OR
(C) THE DATE AFTER SUCH PARTICIPANT’S RETIREMENT WHICH IS SPECIFIED BY THE
COMMITTEE IN ITS DISCRETION AS THE DATE SUCH ACCOUNT SHALL BECOME DISTRIBUTABLE,
AND (II) SHALL BE DISTRIBUTED TO SUCH PARTICIPANT EITHER IN A SINGLE
DISTRIBUTION OR IN APPROXIMATELY EQUAL ANNUAL INSTALLMENTS OVER A PERIOD OF UP
TO 10 YEARS, SUCH FORM OF DISTRIBUTION TO BE MADE IN ACCORDANCE WITH SUCH
PARTICIPANT’S ELECTION FILED WITH THE COMMITTEE FOR SUCH ACCOUNT DURING THE
ELECTION PERIOD FOR THE PLAN YEAR TO WHICH SUCH ACCOUNT RELATES. WHEN AN AMOUNT
CREDITED AS A DOLLAR AMOUNT TO AN ACCOUNT MAINTAINED BY AN EMPLOYER FOR A
PARTICIPANT BECOMES DISTRIBUTABLE, SUCH AMOUNT SHALL BE PAID BY SUCH EMPLOYER TO
SUCH PARTICIPANT IN CASH AND CHARGED AGAINST SUCH ACCOUNT. WHEN UNITS CREDITED
TO AN ACCOUNT MAINTAINED BY AN EMPLOYER FOR A PARTICIPANT BECOME DISTRIBUTABLE,
SUCH UNITS SHALL BE CANCELED AND THE EMPLOYER MAINTAINING SUCH ACCOUNT SHALL
DELIVER OR CAUSE TO BE DELIVERED TO SUCH PARTICIPANT A STOCK CERTIFICATE
EVIDENCING THE PARTICIPANT’S OWNERSHIP OF ONE SHARE OF COMPANY COMMON STOCK FOR
EACH UNIT SO CANCELED. IF THE AMOUNT CREDITED TO AN ACCOUNT IS PAID IN
INSTALLMENTS OVER A PERIOD OF YEARS, THE PROVISIONS OF PLAN SECTIONS 3.3 AND 3.4
SHALL CONTINUE TO APPLY TO THE AMOUNT CREDITED TO SUCH ACCOUNT FROM TIME TO
TIME.

 

6

--------------------------------------------------------------------------------


 


SECTION 3.6             DEATH OF PARTICIPANT.  UPON THE DEATH OF A PARTICIPANT,
THE DOLLAR AMOUNT AND UNITS CREDITED TO EACH ACCOUNT MAINTAINED BY AN EMPLOYER
FOR SUCH PARTICIPANT SHALL BE CONVERTED BY SUCH EMPLOYER INTO CASH AND SHARES OF
COMPANY COMMON STOCK AS PROVIDED IN PLAN SECTION 3.5, AND SHALL BE DISTRIBUTED
BY SUCH EMPLOYER IN A SINGLE DISTRIBUTION TO THE BENEFICIARY OR BENEFICIARIES
DESIGNATED BY SUCH PARTICIPANT. SUCH DESIGNATION OF BENEFICIARY OR BENEFICIARIES
SHALL BE MADE IN WRITING ON A FORM PRESCRIBED BY AND FILED WITH THE COMMITTEE
AND SHALL REMAIN IN EFFECT UNTIL CHANGED BY SUCH PARTICIPANT BY THE FILING OF A
NEW BENEFICIARY DESIGNATION FORM WITH THE COMMITTEE. IF A PARTICIPANT FAILS TO
SO DESIGNATE A BENEFICIARY, OR IN THE EVENT ALL OF THE DESIGNATED BENEFICIARIES
ARE INDIVIDUALS WHO EITHER PREDECEASE THE PARTICIPANT OR SURVIVE THE PARTICIPANT
BUT DIE PRIOR TO RECEIVING THE FULL AMOUNT PAYABLE UNDER THIS PLAN, ANY
REMAINING AMOUNT PAYABLE UNDER THIS PLAN SHALL BE PAID TO SUCH PARTICIPANT’S
ESTATE. ALL DISTRIBUTIONS UNDER THIS PLAN SECTION 3.6 SHALL BE MADE AS SOON AS
PRACTICABLE FOLLOWING A PARTICIPANT’S DEATH.


 


SECTION 3.7             HARDSHIP DISTRIBUTIONS.  IF A PARTICIPANT ENCOUNTERS AN
UNANTICIPATED SEVERE FINANCIAL EMERGENCY WHICH IS CAUSED BY AN EVENT OR SERIES
OF EVENTS BEYOND THE CONTROL OF SUCH PARTICIPANT AND WHICH HAS OR WILL RESULT IN
A SEVERE FINANCIAL HARDSHIP TO SUCH PARTICIPANT IF HE OR SHE DOES NOT RECEIVE AN
EARLY DISTRIBUTION FROM AN ACCOUNT BEING MAINTAINED FOR SUCH PARTICIPANT UNDER
THIS PLAN, THE COMMITTEE IN ITS ABSOLUTE DISCRETION MAY DIRECT THE EMPLOYER
MAINTAINING SUCH ACCOUNT TO PAY TO SUCH PARTICIPANT AND CHARGE AGAINST SUCH
ACCOUNT SUCH PORTION OF THE AMOUNT THEN CREDITED TO SUCH ACCOUNT (INCLUDING, IF
APPROPRIATE, THE ENTIRE BALANCE THEREOF) AS THE COMMITTEE SHALL DETERMINE TO BE
NECESSARY TO ALLEVIATE THE SEVERE FINANCIAL HARDSHIP OF SUCH PARTICIPANT. NO
DISTRIBUTION SHALL BE MADE TO A PARTICIPANT PURSUANT TO THIS PLAN SECTION 3.7
UNLESS SUCH PARTICIPANT REQUESTS SUCH A DISTRIBUTION IN WRITING AND PROVIDES TO
THE COMMITTEE SUCH INFORMATION AND DOCUMENTATION WITH RESPECT TO HIS OR HER
FINANCIAL EMERGENCY AND HARDSHIP AS MAY BE REQUESTED BY THE COMMITTEE. IN NO
EVENT SHALL A DISTRIBUTION BE MADE PURSUANT TO THIS PLAN SECTION 3.7 WITH
RESPECT TO ANY MATCHING ACCOUNT ESTABLISHED FOR A PLAN YEAR COMMENCING ON OR
AFTER JANUARY 1, 2003 IF SUCH DISTRIBUTION WOULD BE ON A DATE THAT IS PRIOR TO
THE BEGINNING OF THE THIRD PLAN YEAR COMMENCING AFTER THE END OF THE PLAN YEAR
TO WHICH SUCH MATCHING ACCOUNT RELATES.


 


SECTION 3.8             ELECTIVE WITHDRAWALS AND FORFEITURES.  AT THE END OF ANY
MONTH DURING A PLAN YEAR, A PARTICIPANT MAY WITHDRAW FROM THE PLAN:


 

(A)           ALL OR ANY PORTION OF THE AMOUNT CREDITED TO ANY MATCHING ACCOUNT
MAINTAINED BY AN EMPLOYER FOR SUCH PARTICIPANT WHICH RELATES TO A PLAN YEAR THAT
ENDED AT LEAST 2 YEARS PRIOR TO THE BEGINNING OF THE PLAN YEAR THAT INCLUDES THE
EFFECTIVE DATE OF SUCH WITHDRAWAL; AND

 

(B)           ALL OR ANY PORTION OF THE AMOUNT CREDITED TO ANY DEFERRAL ACCOUNT
MAINTAINED BY AN EMPLOYER FOR SUCH PARTICIPANT; PROVIDED, HOWEVER, THAT ANY
PROVISION OF THIS PLAN TO THE CONTRARY NOTWITHSTANDING, (I) NO SUCH WITHDRAWAL
MAY BE MADE UNLESS WRITTEN NOTICE OF SUCH WITHDRAWAL IS GIVEN BY THE WITHDRAWING
PARTICIPANT TO THE COMMITTEE AT LEAST 15 DAYS PRIOR TO THE EFFECTIVE DATE
THEREOF, AND (II) UPON MAKING A WITHDRAWAL FROM ANY ACCOUNT MAINTAINED BY AN
EMPLOYER, THE WITHDRAWING PARTICIPANT (A) SHALL THEREUPON FORFEIT TO SUCH
EMPLOYER 10% OF THE AMOUNT SUCH PARTICIPANT ELECTED TO WITHDRAW FROM SUCH
ACCOUNT, AND (B) SHALL BE INELIGIBLE TO DEFER ANY BASE SALARY OR CASH BONUS
OTHERWISE PAYABLE BY AN EMPLOYER

 

7

--------------------------------------------------------------------------------


 

to him or her after the effective date of such withdrawal and prior to the
beginning of the third Plan Year commencing after the end of the Plan Year that
includes the effective date of such withdrawal.

 


ARTICLE IV.

AMENDMENT AND TERMINATION


 


SECTION 4.1             AMENDMENT AND TERMINATION.  THE BOARD OF DIRECTORS OF
THE COMPANY SHALL HAVE THE RIGHT AND POWER AT ANY TIME AND FROM TIME TO TIME TO
AMEND THIS PLAN, IN WHOLE OR IN PART, ON BEHALF OF ALL EMPLOYERS, AND AT ANY
TIME TO TERMINATE THIS PLAN OR ANY EMPLOYER’S PARTICIPATION HEREUNDER; PROVIDED,
HOWEVER, THAT NO SUCH AMENDMENT OR TERMINATION SHALL REDUCE THE AMOUNTS ACTUALLY
CREDITED TO A PARTICIPANT’S ACCOUNTS AS OF THE DATE OF SUCH AMENDMENT OR
TERMINATION, OR FURTHER DEFER THE DATES FOR THE PAYMENT OF SUCH AMOUNTS, WITHOUT
THE CONSENT OF THE AFFECTED PARTICIPANT.


 


ARTICLE V.


 


MISCELLANEOUS PROVISIONS


 


SECTION 5.1             NATURE OF PLAN AND RIGHTS.  THIS PLAN IS UNFUNDED AND
MAINTAINED BY THE EMPLOYERS PRIMARILY FOR THE PURPOSE OF PROVIDING DEFERRED
COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES OF
THE EMPLOYERS. THE UNITS CREDITED AND ACCOUNTS MAINTAINED UNDER THIS PLAN ARE
FICTIONAL DEVICES USED SOLELY FOR THE ACCOUNTING PURPOSES OF THIS PLAN TO
DETERMINE AN AMOUNT OF MONEY TO BE PAID AND A NUMBER OF SHARES OF COMPANY COMMON
STOCK TO BE DELIVERED BY AN EMPLOYER TO A PARTICIPANT PURSUANT TO THIS PLAN, AND
SHALL NOT BE DEEMED OR CONSTRUED TO CREATE A TRUST FUND OR SECURITY INTEREST OF
ANY KIND FOR OR TO GRANT A PROPERTY INTEREST OF ANY KIND TO ANY PARTICIPANT,
DESIGNATED BENEFICIARY OR ESTATE. THE AMOUNTS CREDITED BY AN EMPLOYER TO
ACCOUNTS MAINTAINED UNDER THIS PLAN ARE AND FOR ALL PURPOSES SHALL CONTINUE TO
BE A PART OF THE GENERAL LIABILITIES OF SUCH EMPLOYER, AND TO THE EXTENT THAT A
PARTICIPANT, DESIGNATED BENEFICIARY OR ESTATE ACQUIRES A RIGHT TO RECEIVE A
PAYMENT OR PAYMENTS FROM SUCH EMPLOYER PURSUANT TO THIS PLAN, SUCH RIGHT SHALL
BE NO GREATER THAN THE RIGHT OF ANY UNSECURED GENERAL CREDITOR OF SUCH EMPLOYER.


 


SECTION 5.2             SPENDTHRIFT PROVISION.  NO ACCOUNT BALANCE OR OTHER
RIGHT OR INTEREST UNDER THIS PLAN OF A PARTICIPANT, DESIGNATED BENEFICIARY OR
ESTATE MAY BE ASSIGNED, TRANSFERRED OR ALIENATED, IN WHOLE OR IN PART, EITHER
DIRECTLY OR BY OPERATION OF LAW, AND NO SUCH BALANCE, RIGHT OR INTEREST SHALL BE
LIABLE FOR OR SUBJECT TO ANY DEBT, OBLIGATION OR LIABILITY OF SUCH PARTICIPANT,
DESIGNATED BENEFICIARY OR ESTATE.


 


SECTION 5.3             EMPLOYMENT NONCONTRACTUAL.  THE ESTABLISHMENT OF THIS
PLAN SHALL NOT ENLARGE OR OTHERWISE AFFECT THE TERMS OF ANY PARTICIPANT’S
EMPLOYMENT WITH AN EMPLOYER, AND SUCH EMPLOYER MAY TERMINATE THE EMPLOYMENT OF
SUCH PARTICIPANT AS FREELY AND WITH THE SAME EFFECT AS IF THIS PLAN HAD NOT BEEN
ESTABLISHED.


 


SECTION 5.4             CLAIMS PROCEDURE.  IF ANY PERSON (HEREINAFTER CALLED THE
“CLAIMANT”) FEELS THAT HE OR SHE IS BEING DENIED A BENEFIT TO WHICH HE OR SHE IS
ENTITLED UNDER THIS PLAN, SUCH

 

8

--------------------------------------------------------------------------------


 


CLAIMANT MAY FILE A WRITTEN CLAIM FOR SAID BENEFIT WITH THE COMMITTEE. WITHIN
60 DAYS OF THE RECEIPT OF SUCH CLAIM (OR WITHIN 120 DAYS OF THE RECEIPT OF SUCH
CLAIM IF SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF THE TIME FOR PROCESSING
THE CLAIM, IN WHICH EVENT THE COMMITTEE OR ITS DESIGNATED REPRESENTATIVE WILL
FURNISH THE CLAIMANT WITH A WRITTEN NOTICE INDICATING THE SPECIAL CIRCUMSTANCES
AND THE TIME BY WHICH A DETERMINATION WITH RESPECT TO THE CLAIM WILL BE MADE),
THE COMMITTEE OR ITS DESIGNATED REPRESENTATIVE SHALL DETERMINE AND NOTIFY THE
CLAIMANT AS TO WHETHER HE OR SHE IS ENTITLED TO SUCH BENEFIT. SUCH NOTIFICATION
SHALL BE IN WRITING AND, IF DENYING THE CLAIM FOR BENEFIT, SHALL SET FORTH THE
SPECIFIC REASON OR REASONS FOR THE DENIAL, MAKE SPECIFIC REFERENCE TO THE
PERTINENT PROVISIONS OF THIS PLAN, AND ADVISE THE CLAIMANT THAT HE OR SHE MAY,
WITHIN 60 DAYS OF THE RECEIPT OF SUCH NOTICE, IN WRITING REQUEST THE COMMITTEE
TO REVIEW SUCH DENIAL. IN CONNECTION WITH SUCH REQUEST FOR REVIEW, THE CLAIMANT
AND/OR HIS OR HER DULY AUTHORIZED REPRESENTATIVE MAY EXAMINE COPIES OF ANY
RELEVANT DOCUMENTS AND SUBMIT INFORMATION AND COMMENTS IN WRITING TO SUPPORT THE
GRANTING OF THE BENEFIT BEING CLAIMED. THE FINAL DECISION OF THE COMMITTEE WITH
RESPECT TO THE CLAIM BEING REVIEWED SHALL BE MADE WITHIN 60 DAYS FOLLOWING THE
RECEIPT OF THE CLAIMANT’S REQUEST FOR REVIEW UNLESS SPECIAL CIRCUMSTANCES
REQUIRE AN EXTENSION OF TIME FOR REVIEWING THE CLAIM, IN WHICH EVENT (I) THE
COMMITTEE OR ITS DESIGNATED REPRESENTATIVE WILL FURNISH A WRITTEN NOTICE OF SUCH
EXTENSION TO THE CLAIMANT, AND (II) THE FINAL DECISION OF THE COMMITTEE SHALL BE
MADE AS SOON AS POSSIBLE BUT IN NO EVENT LATER THAN 120 DAYS AFTER THE RECEIPT
OF THE CLAIMANT’S REQUEST FOR REVIEW. THE COMMITTEE SHALL IN WRITING NOTIFY THE
CLAIMANT OF ITS FINAL DECISION, AGAIN SPECIFYING THE REASONS THEREFOR AND THE
PERTINENT PROVISIONS OF THIS PLAN UPON WHICH SUCH DECISION IS BASED. THE FINAL
DECISION OF THE COMMITTEE WITH RESPECT TO A CLAIM SHALL BE CONCLUSIVE AND
BINDING UPON THE CLAIMANT AND ALL OTHER PARTIES HAVING OR CLAIMING TO HAVE AN
INTEREST IN SUCH CLAIM.


 


SECTION 5.5             APPLICABLE LAW.  THIS PLAN SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE PRINCIPLES RELATING
TO CONFLICTS OF LAWS) OF THE STATE OF TEXAS, EXCEPT WHERE SUPERSEDED BY FEDERAL
LAW.

 

9

--------------------------------------------------------------------------------